Citation Nr: 1101457	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  04-31 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to November 
1970, and he had subsequent service, including periods of active 
duty for training (ACDUTRA), in the Air Naval Reserves and the 
Washington Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The Veteran testified before a Decision 
Review Officer (DRO) in a formal hearing at the RO in November 
2006, and a transcript of that hearing has been associated with 
the claims file.  No further hearing has been requested.  

This issue was previously before the Board in July 2007, at which 
point the case was remanded for further development.  As 
discussed below, the Board finds that the agency of original 
jurisdiction (AOJ) substantially complied with the remand 
instructions and, therefore, a further remand is not required 
under Stegall v. West, 11 Vet. App. 268 (1998).  See D'Aries v. 
Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 
141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 
(2002).


FINDING OF FACT

The evidence of record clearly and unmistakeably establishes that 
the Veteran's hypertension preexisted his entry into active duty 
service, and that such disability was not worsened beyond its 
normal progression (aggravated) as a result of any active 
service, to include active duty and subsequent periods of ACDUTRA 
service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service, 
nor may it be presumed to have been incurred in or aggravated by 
such service.  38 U.S.C.A. 
§§ 1101, 1110¸ 1111, 1112, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 
3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations require VA to provide claimants with 
notice and assistance in substantiating a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not in the record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Proper VCAA notice must be provided to a claimant 
prior to the initial unfavorable decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in December 2002, prior to 
the initial unfavorable rating decision in September 2003, of the 
evidence and information necessary to substantiate his claim, as 
well as the responsibilities of the Veteran and VA in obtaining 
such evidence.  In October 2006, he was again advised of these 
requirements, as well as of the evidence and information 
necessary to establish a disability rating and an effective date, 
in accordance with Dingess/Hartman.  The timing defect as to this 
second letter was cured by the subsequent readjudication of the 
Veteran's claim, to include in a March 2010 supplemental 
statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376-77 (2006); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 
(Fed. Cir. 2006). 

With regard to the duty to assist, the Veteran's service 
treatment records and post-service VA and private treatment 
records have been obtained and considered.  The Veteran has not 
identified, and the record does not otherwise indicate, any 
outstanding medical records that are necessary to decide his 
claim.  In particular, there is no indication that the Veteran 
receives any benefits from the Social Security Administration 
pertaining to his claimed disability.  Furthermore, as directed 
in the prior remand, the AOJ requested and obtained copies of 
medical records associated with the Veteran's service in the 
Reserves and National Guard.  

Additionally, the Veteran was afforded an initial VA examination 
in July 2003, as well as additional examinations in November 2009 
and February 2010 (upon request for an addendum opinion), as 
directed in the prior remand.  Also pursuant to the remand, the 
AOJ attempted to ascertain the precise dates of the Veteran's 
periods of ACDUTRA.  Precise dates of ACDUTRA were obtained for 
the Veteran's service in the Reserves, but not for his service in 
the National Guard.  Additionally, the examiner who conducted the 
November 2009 and February 2010 VA examinations did not address 
the question of incurrence or aggravation during any periods of 
ACDUTRA, as required by the remand.  

Nevertheless, the Board finds that the Veteran has not been 
prejudiced by the absence of specific dates for all of his 
periods of ACDUTRA, or by the VA examiner's failure to address 
the effects of any such periods of service.  In this regard, upon 
request from the Board, a specialist with the Veterans' Health 
Administration (VHA) addressed the question of incurrence or 
aggravation as a result of active service in a September 2010 
opinion, including consideration of the effects of both the 
specified and unspecified periods of ACDUTRA.  As discussed 
below, the VHA specialist opined that there was clear and 
unmistakeable evidence that the Veteran's hypertension preexisted 
his entry into active duty, and that this disability was not 
worsened beyond its normal progression (aggravated) as a result 
of any active duty or ACDUTRA service.  Neither the Veteran nor 
his representative have argued that the VHA specialist's opinion 
is inadequate for adjudication purposes, and a review of the 
report reveals no inadequacies.

Accordingly, for all of the above reasons, the Board finds that 
the AOJ substantially complied with the remand instructions.  See 
D'Aries, 22 Vet. App. at 106.  Further, in the circumstances of 
this case, another remand would serve no useful purpose, as it 
would unnecessarily impose additional burdens on VA with no 
benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
VA has satisfied its duties to inform and assist the Veteran at 
every stage in this case, at least insofar as any errors 
committed were not harmful to the essential fairness of the 
proceedings.  As such, the Veteran will not be prejudiced by a 
decision on the merits of his claim at this time.

II. Analysis

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is 
diagnosed after discharge, service connection may be granted when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred during active service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).  Active service includes both active duty and any 
period of ACDUTRA during which a veteran was disabled or died from 
a disease or injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  

Certain chronic diseases, including hypertension, will be 
presumed to have been incurred in or aggravated by service if 
they manifest to a degree of 10 percent within one year after 
separation from active duty, even if there is no evidence of such 
disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309(a).  If a chronic disease is noted during active 
duty service (or within the applicable presumptive period under 
38 C.F.R. § 3.307), subsequent manifestations of the same disease 
at any later date will be service connected, unless clearly 
attributable to intercurrent causes.  However, where a condition 
is noted during service (or within the applicable presumptive 
period) but is not chronic, service connection may be granted 
only where there is evidence of continuity of symptomatology 
after separation from service.  38 C.F.R. § 3.303(b).  These 
provisions do not apply to periods of ACDUTRA service.  Smith v. 
Shinseki, 24 Vet. App. 40, 46-47 (2010); Biggins v. Derwinski, 1 
Vet. App. 474, 477-78 (1991).  

Generally, to establish direct service connection, there must be 
medical evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  38 C.F.R. § 3.304; see also Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus 
element may be established based on medical or lay evidence where 
there is competent and credible evidence of continuity of 
symptomatology.  Barr, 21 Vet. App. at 307.

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakeable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto and was not aggravated by such service.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b).

A preexisting condition will be presumed to have been aggravated 
by active service where there is an increase in disability during 
such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  Clear and unmistakeable (obvious and manifest) evidence 
is required to rebut the presumption of aggravation.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a)&(b).  

When no preexisting condition is noted upon entry into service, 
the veteran is presumed to have been sound upon entry.  The 
burden then shifts to VA to rebut the presumption of soundness by 
clear and unmistakeable evidence that the veteran's condition was 
both preexisting and not aggravated by service.  If VA fails to 
rebut the presumption of soundness, the veteran's claim is 
treated as one for service connection.  On the other hand, if a 
preexisting condition is noted upon entry into service, the 
veteran can only bring a claim for aggravation of that condition, 
not for service connection for the condition itself.  In such 
case, the veteran has the burden to show aggravation through 
evidence of symptomatic manifestations of such condition during 
service.  If the presumption of aggravation arises, the burden 
shifts to VA to establish a lack of aggravation.  Id.; see also 
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen 
v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, all reasonable doubt shall be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, the Veteran contends that his current hypertension 
was incurred during active duty service, or from November 1966 to 
November 1970.  He states that he had high blood pressure 
readings during active duty, and he was never diagnosed with 
hypertension but was always told to keep an eye on his blood 
pressure.  The Veteran further states that he applied for life 
insurance shortly after discharge from active duty, in early 
1971, and he was denied insurance due to high blood pressure.  
See, e.g., November 2006 hearing transcript, November 2009 VA 
examination report.  Similarly, his wife stated in November 2006 
that she and the Veteran applied for life insurance when they 
married in November 1972, but they were denied due to the 
Veteran's high blood pressure.  The Veteran submitted an email 
from the insurance company indicating that any records pertaining 
to such application had been destroyed due to the passage of 
time.  

Service treatment records reflect that, at an enlistment 
examination in October 1966, shortly before entry into active 
duty, the Veteran's blood pressure readings were 146/98 and 
138/78.  The examiner noted that the Veteran had "labile blood 
pressure," and a three-day blood pressure check revealed the 
blood pressure to be within acceptable limits.  Hypertension was 
not specifically diagnosed at that time.  There is also no 
documentation of any complaints or treatment for high blood 
pressure, or any diagnosis of hypertension, during active duty 
service.  A November 1970 examination at discharge from active 
duty reflects blood pressure of 116/80.  At that time, the 
Veteran reported no history of high or low blood pressure, and 
the examiner noted no defects or diagnoses. 

The Veteran served in the Air Naval Reserves from November 1970 
through January 1976, and then in the Washington Air National 
Guard from January 1976 through December 1994.  Service personnel 
records reflect that he served on ACDUTRA for the following dates 
while in the Reserves: June 11 to 24, 1972; June 17 to 30, 1973; 
December 7 to 20, 1973; December 14 to 20, 1974; and March 24 to 
28, 1975.  Although they were requested, specific dates have not 
been identified as to the Veteran's periods of ACDUTRA during 
service in the National Guard.  Periodic examinations during 
these periods of service reflect the following blood pressure 
readings: 136/84 in June 1971, 130/84 in May 1972, 126/78 in 
November 1972, 136/94 in August 1974, 138/80 in January 1976, 
118/88 in July 1981, 160/88 in April 1986, and 150/90 in 
September 1994.  The Veteran reported no history of high or low 
blood pressure, including at the three examinations conducted in 
1971 and 1972.  Further, the examiners noted no defects or 
diagnoses.  
      
Post-service VA and private treatment records reflect a current 
diagnosis of hypertension, which has been treated with 
medications including Lisinopril and Hydrochlorothorazide.  See, 
e.g., private records dated in September 1999 and October 2000; 
VA treatment records dated in September 2004 and January 2006.  
Similarly, the Veteran was diagnosed with hypertension still to 
be controlled at a July 2003 VA examination, based on blood 
pressure readings of 160/100, 152/100, and 160/100.   Blood 
pressure readings were again elevated and indicated hypertension 
at the November 2009 VA examination, measuring 172/88, 180/94, 
and 174/94.  The Veteran reported at that time that his blood 
pressure usually measured approximately 160/88, but it increased 
about three times weekly.

The Veteran reported at the July 2003 VA examination that his 
hypertension had been present for a "long time" and was 
"borderline" for several years.  He indicated that he did not 
seek treatment until approximately 1997, when he began taking 
medications because his blood pressure was not controlled and was 
getting worse.  However, at a November 2009 VA examination, the 
Veteran reported that he was prescribed Hydrochlorothiazide in 
the early 1980s, which was changed to Lisinopril in 1993, and was 
later changed to Amlodipine in 2007.  Similarly, a September 1999 
private treatment record indicates that the Veteran's Lisinopril 
dosage was to be increased, indicating that such medication had 
been prescribed previously.  
      
Upon examination and review of the claims file, the November 2009 
VA examiner initially opined that it is at least as likely as not 
that the Veteran's hypertension began during active duty service.  
This opinion was based on evidence of elevated pressure and a 
notation of labile blood pressure at an October 1966 examination, 
as well as the Veteran's subjectively reported history, which the 
examiner found to be reliable.  However, as the October 1966 
examination was conducted prior to the Veteran's entry into 
active duty, the AOJ requested an addendum opinion, including as 
to whether the "preexisting labile hypertension was 
aggravated."  

In February 2010, the VA examiner questioned the Veteran further 
about the October 1966 evaluation.  The Veteran reported that he 
had no evaluations prior to that time and was unaware of any 
hypertension.  The VA examiner noted that the Veteran's blood 
pressure was normal when he was released from active duty in 
November 1970, that his blood pressure gradually increased after 
that time, and that he was prescribed medication in the early 
1980s.  Based on this information, the examiner revised his 
earlier opinion in a February 2010 addendum report.  
Specifically, he opined that, since the Veteran had increased 
blood pressure during his examination one month prior to active 
duty, it was a preexisting condition that did not begin during 
service.  The examiner stated that it would be speculative to 
conclude that the Veteran's hypertension was aggravated during 
active duty because it was labile and normal during his November 
1970 separation examination.  The examiner further opined that 
the Veteran's preexisting labile hypertension gradually worsened 
after service.  However, he did not offer an opinion as to 
whether such change was the result of any periods of ACDUTRA 
service.  

The Board forwarded the entire claims file to a VHA cardiologist 
for an opinion as to whether the Veteran's hypertension clearly 
and unmistakeably preexisted service, and the difference, if any, 
between this condition and "labile blood pressure."  The Board 
also requested the specialist to offer an opinion as to whether 
the Veteran's hypertension was incurred or aggravated during any 
periods of active service, to include ACDUTRA.  In a September 
2010 opinion, the VHA specialist responded to each of these 
questions.  His report reflects consideration all evidence of 
record, including the Veteran's documented blood pressure 
readings, as well as the Veteran's lay statements concerning his 
condition before, during, and after service.

Specifically, the VHA specialist opined that the Veteran 
"without question, had pre-existing hypertension."  He stated 
that it is "very telling" that the Veteran had elevated blood 
pressure prior to entering active duty in 1966, at age 19.  The 
specialist explained that labile hypertension is the fluctuating 
of blood pressure due to various factors such as emotional 
stress, which is frequently treated by anti-anxiety therapy and 
does not progress to involve the organs targeted by blood 
pressure elevation.  The specialist opined that this was not 
present in the Veteran and, instead, the Veteran had "real" 
blood pressure elevation.  He explained that the Veteran's blood 
pressure was normal during many, but not all, examinations, 
leading to a diagnosis of masked hypertension, but ambulatory 
monitoring would have demonstrated daily readings in the 
hypertensive range.  In other words, the specialist opined that 
the Veteran's hypertension was not labile prior to service but, 
rather, was  "real" and was masked hypertension.  

With respect to aggravation during service, the specialist noted 
that the Veteran had physical, stressful duties during active 
duty.  However, he opined that, while the Veteran was 
hypertensive most of that time, his hypertension did not progress 
because of his duties, the war, or the lack of therapy.  The 
specialist noted the Veteran's reports that he was told during 
active duty to "keep an eye" on his blood pressure.  He 
indicated that it would not have been appropriate to start 
medication at that time, as there was no chronic kidney disease 
or diabetes, so the proper therapy would have been lifestyle 
modification.  The specialist also noted the Veteran's reported 
treatment with medication since the 1980s, with Lisinopril and 
Amlodipine added over the years.  He stated that this is not 
uncommon for a better effect in the presence of diabetes and/or 
renal insufficiency, both of which the Veteran now has.  In 
summary, the specialist opined that the Veteran's hypertension 
did not originate during active duty or within one year from 
discharge, and that the underlying cause of the Veteran's 
essential hypertension was not accelerated by active duty.  In 
other words, he stated that the Veteran's preexisting 
hypertension "clearly and unmistakeably" was not accelerated by 
active duty.  The specialist further opined that "it can be 
unequivocally stated" that nothing during ACDUTRA aggravated or 
worsened the Veteran's hypertension.  He stated that the 
Veteran's current hypertension was 100 percent destined from his 
teenage years.

Based on all evidence of record, the Board finds that service 
connection is not warranted for hypertension, as the competent 
evidence establishes that the Veteran's hypertension preexisted 
service and was not aggravated beyond its normal progression as a 
result of any active duty or ACDUTRA service.  In this regard, as 
the Veteran's October 1966 examination for enlistment into active 
duty recorded "labile blood pressure," without specifically 
diagnosing hypertension, he is presumed to have been sound upon 
entry.  See 38 C.F.R. § 3.304(b).  However, both the February 
2010 addendum report from the VA examiner and the September 2010 
report from the VHA specialist reflect that the Veteran's 
hypertension preexisted his entry into active service, and the 
VHA specialist stated that this conclusion was clear and 
unmistakeable, for the reasons explained above.  

Additionally, the VHA specialist indicated that the Veteran's 
preexisting hypertension was clearly and unmistakeably not 
accelerated, or aggravated beyond its normal progression, as a 
result of any active duty or ACDUTRA service, stating that his 
hypertension was destined from his teenage years.  Similarly, the 
VA examiner opined in his February 2010 addendum report that it 
would be speculative to conclude that the Veteran's preexisting 
hypertension was aggravated during active duty service, as his 
blood pressure was normal upon separation from active duty in 
1970.  This statement may be relied on as a medical conclusion 
just as much as a conclusive opinion because it reflects 
consideration of all available and procurable evidence, not 
merely the first impression of an uninformed examiner.  See Jones 
v. Shinseki, 23 Vet. App. 382, 389-91 (2010).  Moreover, the 
evidence does not establish that the Veteran's hypertension had 
manifested to a degree of 10 percent or more within one year 
after his separation from active duty service, as required for 
presumptive service connection for a chronic disability, to 
include as based on aggravation.  See 38 C.F.R. § 3.307(a)(3).  
As noted above, these provisions do not apply to periods of 
ACDUTRA service.

Accordingly, the presumption of soundness has been rebutted and 
service connection must be denied as there is clear and 
unmistakeable evidence that the Veteran's hypertension was both 
preexisting and not aggravated by his active duty or ACDUTRA 
service.  In coming to this conclusion, the Board has considered 
the Veteran's lay statements.  Indeed, the VA examiner and VHA 
specialist expressly considered the Veteran's reports of what his 
treating providers, including during active duty, told him with 
respect to his condition, as well as his reported evaluations and 
treatment after active duty.  There is also no indication that 
these competent statements are not credible.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (stating that 
a veteran is competent to report what his providers told him).  
However, the Veteran is not competent to offer an opinion as to 
the etiology of his current hypertension, to include whether it 
preexisted service or was aggravated beyond its normal 
progression as a result of active service.  Rather, these 
questions require specialized knowledge, training, or experience, 
due to the complex nature of the cardiovascular system.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Barr, 21 
Vet. App. at 308.  As the preponderance of the evidence is 
against service connection for hypertension, the benefit of the 
doubt doctrine does not apply and the claim must be denied.  38 
C.F.R. § 3.102.


ORDER

Service connection for hypertension is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


